United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Ana, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Chester J. Shelton, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1470
Issued: January 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 27, 2012 appellant, through her representative, filed a timely appeal from a
January 10, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim and an April 20, 2012 nonmerit decision denying
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.2
ISSUES
The issues are: (1) whether appellant has established that she sustained an injury in the
performance of duty as alleged; and (2) whether OWCP properly denied her request for further
merit review of her claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence with her appeal. The Board has no jurisdiction to review evidence for the
first time on appeal which was not before OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On March 1, 2010 appellant, then a 45-year-old mail processing clerk, filed an
occupational disease claim alleging neck and shoulder conditions due to the repetitive use in her
job. She first became aware of her condition and that it was caused or aggravated by her
employment on December 9, 2009. Appellant stopped work on December 12, 2009. In a
December 9, 2009 statement, she stated that her injury was due to sorting distribution mail,
sweeping manual mail and machine loading of mail for the delivery bar code sorter (DBCS).
Prior to December 4, 2009, appellant worked in the label room and on nixie mail. On
December 4, 2009, due to an error in her previous occupational disease claim, the employer sent
her to sort and sweep mail for approximately three to four hours before reassigning her to the
DBCS 14 where she put labels into the trays. On December 7, 2009 appellant had to load the
DBCS 14 which required constant standing, twisting, bending, movement of shoulders and neck
over the eight-hour shift. She noted that she did not work from May 9 until November 23, 2009
and that her previous injury of bilateral shoulder strain did not bother her during that time.
The employing establishment indicated that from December 4 to 12, 2009 appellant
worked the following hours: December 4, 2009, 4.97 hours; December 5, 2009, 6.5 hours;
December 6, 2009, 8 hours; December 7, 2009, 8 hours; December 8, 2009, 5.01 hours and
December 9, 2009, 3.89 hours. It noted that, under the prior bilateral shoulder injury claim,
OWCP No. xxxxxx224, appellant had worked in a modified capacity since 2003 until May 9,
2009, when she was sent home due to no work available under the National Reassessment
Process. The employing establishment noted that OWCP terminated her compensation under file
number xxxxxx224 as a second opinion evaluation found that she had no residuals of her injury
and was able to perform the full duties of a mail processing clerk. It stated that appellant did not
request light-duty accommodation when she returned to work.3
In a March 9, 2010 letter, OWCP requested additional factual and medical evidence from
appellant, including a comprehensive medical report from her treating physician which described
her condition and provided an explanation as to how such exposure caused or contributed to her
claimed conditions.
In a February 10, 2010 report, Dr. Edward Mittleman, a family practitioner, described
appellant’s work over the prior 13 years and her work restrictions from the prior claims that were
in effect until December 4, 2009. He noted that appellant did not work from May 9 to
November 23, 2009. Dr. Mittleman presented findings and noted a review of December 10,
2009 diagnostic studies of the cervical region and both shoulders. He stated that there were no
other medical records to review. Dr. Mittleman diagnosed bilateral supraspinatus tendinosis,
permanent aggravation of cervical degenerative joint disease and multilevel cervical disc
protrusions. He noted that appellant’s work involved activities which required her to twist, bend
3

Appellant has several claims with OWCP, including numbers xxxxxx224 and xxxxxx764. Under file number
xxxxxx224, she had an accepted bilateral shoulder strain with a date of injury of January 4, 2003. Due to this injury,
appellant worked with restrictions until May 9, 2009, when the employer was no longer able to accommodate her
limitations. On November 17, 2009 OWCP terminated her compensation benefits as the medical evidence
established no objective residuals of the January 4, 2003 injury. On May 18, 2010 OWCP’s hearing representative
affirmed the November 17, 2009 decision. Appellant returned to work on or about November 23, 2009. These other
claims of appellant are not before the Board in the present appeal.

2

her neck and use her upper extremities. The constant and frequent movement caused the
supraspinatus in each of the shoulders to become frayed “tendinosis” which caused pain and
limitation of motion of the arms, especially when raising above shoulder level. A similar
condition occurred in the neck by the soft tissues rubbing the facets of the cervical vertebra,
which irritated the vertebra to the development of degenerative joint disease. The frequent and
varied motions of the cervical area caused the outer lining of the cervical discs to become
weakened and protrude beyond their physiologic position. Dr. Mittleman opined that appellant’s
pathology and symptomatology arose from her duties as a mail processing clerk throughout her
15-year work history. He recommended treatment and set forth work restrictions. A
February 10, 2010 duty status report noted work restrictions.
By decision dated June 2, 2010, OWCP denied the claim on the grounds that causal
relationship was not established.
On July 7, 2010 appellant requested reconsideration. In a June 11, 2010 report,
Dr. Mittleman noted that he had reviewed the September 25, 2009 report of Dr. Peirce Conatly,
the second opinion physician whom OWCP relied upon in terminating benefits in case number
xxxxxx224. He noted that appellant worked 13 years for the employer as a clerk. Appellant
worked on a machine that required constant lifting of heavy mail, constant raising of her arm
above the shoulder level and constant movement of her neck. Dr. Mittleman disagreed with
Dr. Conatly’s opinion on several points. He stated that appellant had returned to full duty and
subsequently developed significant shoulder symptomatology from repeated heavy lifting of mail
and constant elevation of her arm above the shoulder level. Dr. Mittleman opined that this
activity caused the bilateral supraspinatus tendinosis. He noted that the findings contained in his
February 10, 2010 report showed multiple disc protrusions and multiple levels of degenerative
changes. Dr. Mittleman explained how the frequent movement of appellant’s head required by
repetitive motion activities at work led to osteoarthritis and explained how the repetitive trauma
as well as other types of repetitive impulse loading would cause or accelerate the development of
joint degeneration, including repetitive lifting, repetitive movements and awkward working
postures. He noted that appellant had endured these activities for over 13 years. After
Dr. Conatly released appellant to full and unrestricted work activities, she returned to
Dr. Mittleman’s office with bilateral shoulder and neck symptomatology along with objective,
radiologic findings. He opined that appellant’s pathology caused by her work activities resulted
in her present symptomatology. Copies of the December 10, 2009 magnetic resonance imaging
(MRI) scans of the cervical spine and shoulders were included.
By decision dated October 5, 2010, OWCP denied modification of the June 2, 2010
decision. It found that the medical evidence lacked a complete factual background of appellant’s
employment in the current case as it related to the medical condition.
On February 9, 2011 appellant requested reconsideration. In a November 2, 2010 report,
Dr. Mittleman reiterated his opinion that appellant’s work activities resulted in multilevel
cervical disc protrusions and permanent aggravation of cervical degenerative joint disease. He
stated that working on the DBCS machine or stacker from 1999 to 2007 and on the small parcel
bundle sorter machines from June 2004 until February 2009 resulted in constant repetitive
trauma that caused biological changes in the facets of the cervical vertebra. The loading of
repetitive motions and constant nonphysiologic, backward motion, produced tremendous stresses
upon the intervertebral discs, causing them to extend beyond their normal physiologic position or
3

result in a bulge/protrusion/herniation. Dr. Mittleman reiterated the constant cervical motion
weakened the annulus fibrosis allowing the multiple herniations noted on MRI scan.
By decision dated May 2, 2011, OWCP denied modification of its previous decisions.
On October 27, 2011 appellant requested reconsideration. In an October 25, 2011 report,
Dr. Mittleman stated that, when appellant was examined by Dr. Brown on December 9, 2009, he
related that appellant did not work from May 9 until November 24, 2009 and that she resumed
work at that time and was currently working an eight-hour day. He acknowledged that appellant
returned to work on November 24, 2009 and was working when filing her claim on
December 9, 2009. Dr. Mittleman discussed the activities of a mail processing clerk, working on
the DBCS machine, the movement of the shoulders and the effects of such movements on the
rotator cuff. He opined that the supraspinatus tendon became inflamed (tendinitis) from the
repetitive motions required by the activities described and performed by appellant.
Dr. Mittleman further noted that the persistent and repetitive motions of the cervical spine
weakened the outer layer of the intervertebral disc (nucleus fibrosus) and, when the fibers start to
separate from this repetitive biomechanical impact loading, the intervertebral disc is no longer
able to be maintained within its physiologic position which allowed the disc to herniate as seen at
multiple levels on the cervical MRI scan.
By decision dated January 10, 2012, OWCP denied modification of its prior decision.
On January 18, 2012 appellant requested reconsideration. Duplicative copies of the
December 13, 2009 diagnostic reports were received along with a January 18, 2012 letter from
appellant and her representative. In the letter, appellant referenced the prior claim, file number
xxxxxx224, and noted that OWCP did not have all the pertinent information available when it
terminated appellant’s compensation benefits. She argued that the prior claim should be
combined into one claim and that the accepted conditions should be upgraded per the diagnostic
reports.
By decision dated April 20, 2012, OWCP denied appellant’s reconsideration request
without a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5

4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

4

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 Neither the fact that appellant’s condition became apparent during a
period of employment nor, her belief that the condition was caused by her employment is
sufficient to establish a causal relationship.7
ANALYSIS -- ISSUE 1
Appellant alleged that her neck and bilateral shoulder conditions were caused and/or
aggravated by her federal employment beginning after her return to work around November 23,
2009 and for which she became aware on December 9, 2009. She stopped work completely on
December 9, 2009. The factual evidence, including appellant’s statement, supports that from
November 24 through December 4, 2009 appellant worked in the label room and on nixie mail.
Beginning December 4, 2009, she swept mail for three to four hours and was reassigned to a
DBCS for the remainder of her eight-hour work shift. From December 4 through 9, 2009,
appellant worked eight-hour work shifts only on December 6 and 7, 2009 and, as noted, worked
less than eight hours on other dates before stopping completely. The record indicates that
appellant worked for the employing establishment approximately 13 years and that she worked
modified duty with restrictions from 2003 until May 5, 2009 under file number xxxxxx224,
which was accepted for bilateral shoulder strain and formally terminated by OWCP in a
November 17, 2009 decision.8
OWCP denied the current claim on the grounds that the medical evidence failed to
demonstrate that the claimed medical condition was causally related to the established workrelated events.
6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

8

This appeal pertains only to the new occupational injury claim appellant filed on March 1, 2010 for claimed
conditions beginning after her return to work on about November 23, 2009, of which she first became aware on
December 9, 2009. This is the claim that OWCP denied in the decisions noted infra and which appellant appealed
to the Board. See 20 C.F.R. § 501.2(c). If appellant wishes to pursue matters pertaining to her other claims, she
should contact OWCP regarding those other claims.

5

In support of her claim, appellant submitted several reports from Dr. Mittleman.
However, Dr. Mittleman’s reports fail to explain how the specific established work factors for
the period November 24 through December 9, 2009 caused a new occupational disease or
aggravated her preexisting conditions based on an accurate factual and medical history. He
submitted reports dated February 10, June 11 and November 2, 2010 and October 25, 2011.
Dr. Mittleman opined that appellant had bilateral supraspinatus tendinosis, permanent
aggravation of cervical degenerative joint disease and multilevel cervical disc protrusions as a
result of work activities. He discussed the effects of the movements on the body required by the
work activities as well as the physiologic changes of such movements with regard to appellant’s
conditions. However, Dr. Mittleman appeared to base his opinion that appellant’s conditions
were caused by her employment over her 13 years of employment and on the basis that she
performed the described activities on a persistent and repetitive basis. The present claim,
however, involves work activities and conditions arising on and after November 23, 2009, when,
as noted, appellant worked only a limited number of hours and days. The factual evidence does
not document the extensive type of duties noted by Dr. Mittleman from November 24 through
December 9, 2009. As noted, appellant did not work after May 5, 2009 until she returned to
work around November 23, 2009. Dr. Mittleman failed to explain how the specific work
activities appellant experienced from about November 23 through December 9, 2009 caused a
new condition or affected her preexisting conditions. Thus, his opinion is entitled to little
probative value. The Board notes that, while Dr. Mittleman took issue with a medical opinion in
file number xxxxxx224, file number xxxxxx224 is not presently before the Board.
Other medical reports and reports of diagnostic testing are insufficient as they either do
not pertain to the present claim or contain no opinion on causal relation in the current claim. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a neck or shoulder condition causally related to work factors in
the present claim. Appellant did not meet her burden of proof.
On appeal, appellant contends that she submitted sufficient medical evidence to establish
her occupational disease claim. While the factual evidence is sufficient to establish her work
duties when she returned to work on or about November 23, 2009, the medical evidence is not
sufficiently rationalized to establish her claim. Appellant’s arguments appear to stem out of
disagreements with OWCP’s termination decision under file number xxxxxx224, over which the
Board has no jurisdiction.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658 (issued October 22, 2009); D.I.,
59 ECAB 158 (2007).
10

See supra note 8.

6

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,11
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.12 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.13 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS -- ISSUE 2
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
On January 18, 2012 appellant requested reconsideration. Duplicative copies of the
December 13, 2009 diagnostic reports were received along with a January 18, 2012 letter from
appellant and her representative. In the letter, appellant referenced the prior claim, file number
xxxxxx224, and noted that OWCP did not have all the pertinent information available when it
terminated her compensation benefits. She argued that the prior claim should be combined into
one claim and that the accepted conditions should be upgraded per the diagnostic reports.
In the January 18, 2012 application for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. Appellant’s argument that the prior claim should be combined into one
claim and that the accepted conditions should be upgraded does not show that OWCP
erroneously applied or interpreted a specific point of law as these matters generally pertain to a
prior claim and are not relevant to the present claim. The underlying issue in this case was
whether appellant established a condition causally related to her work duties from the period
November 23 through December 9, 2009. That is a medical issue which must be addressed by
relevant medical evidence.14
Appellant did not submit any new and relevant medical evidence. Appellant submitted
duplicative copies of the December 13, 2009 diagnostic reports. Material which is duplicative of
that already contained in the case record does not constitute a basis for reopening a case.15 In
this case, appellant did not submit any new and relevant medical evidence supporting causal
relationship.
11

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
12

20 C.F.R. § 10.606(b)(1)-(2).

13

Id. at § 10.607(a).

14

See Bobbie F. Cowart, 55 ECAB 746 (2004).

15

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

7

The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained neck and shoulder conditions in the performance of duty, as alleged. OWCP properly
denied her request for reconsideration without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the April 20 and January 10, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 14, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

